Title: To James Madison from William Jones, 28 May 1813
From: Jones, William
To: Madison, James


Sir
May 28. 1813
I enclose 11. letters received by the mail of this day from Commodore Chauncey. Nos. 17. to 27.
The most material are Nos. 22 to 27. inclusive some surgeons and mates have gone on and others are going. Captain Sinclair is here and goes on in the mail tomorrow to take the command of the New Ship at Sacketts Harbour. We have had no Marines to send on and have not succeeded in recruiting any on account of the army wages & bounty which I mentioned to you some time since. Lieut Brooks of the Marines with a recruiting party is long since in the vicinity of Erie recruiting.
Captain Wainwright is daily expected from Charleston S. C. with 40 Marines and will take on 100. to the Lakes.
Several Naval Lieutenants & Midshipmen have gone on and more are going. Lieutenant Trenchard with 40 Seamen has just left New York and 40 more will follow in a few days.
When you have perused the letters permit me to ask the favor of their return as I wish to write Commodore Chauncey this evening.
I have no direct accounts from Erie but Genl Armstrong tells me one of his letters states that one of the Sloops of War was to have been launched yesterday and as they are very strong there in mechanecks & seamen &c I have no doubt the force there will soon be in readiness for active service.
On the subject of the Treasury permit me to ask you to turn to the law authorizing the President to designate the port of entry on the Mobile and to determine whether the power thereby vested included that of Changing the place after the first designation or whether it will be necessary to apply to Congress for authority to remove the Custom House from Fort Stoddart to Mobile which is now necessary and without delay. I am very respectfully your obdt Servt.
W Jones
